UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 03-7226



DAVID WATTLETON,

                                                 Plaintiff - Appellant,

             versus


KATHLEEN HAWK SAWYER; ARTHUR F. BEELER;
STEPHEN WILLIAMS; ANGELA WALDEN WEAVER,

                                                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Fox, Senior
District Judge. (CA-02-772-5-F)


Submitted:    November 19, 2003              Decided:   December 4, 2003


Before WILKINSON and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


David Wattleton, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     David Wattleton appeals the district court’s order denying his

motion to reinstate his civil complaint.    Our review of the record

discloses no reversible error.       Accordingly, we affirm for the

reasons stated by the district court. See Wattleton v. Sawyer, No.

CA-02-772-5-F (E.D.N.C. Aug. 11, 2003).      We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                           AFFIRMED




                                 2